On Application for Rehearing.
By the WHOLE COURT.
PER CURIAM.
It baying been called to our attention in the application for rehearing that the judgment of the district court, which was affirmed in the opinion heretofore handed down, allows the plaintiff $16 per week for 300 weeks, and under the Workmen’s .Compensation Statute, the judgment is subject to revision as therein provided, if the condition of the plaintiff becomes such as to warrant it, the said judgment and decree are amended so as to award the said plaintiff compensation at the rate mentioned, not to exceed 300 weeks, and the application is otherwise refused.